Exhibit 10.1

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement (“First Amendment”) is entered
into and effective as of January 22, 2015, by and between Lyondell Chemical
Company, a Delaware corporation (the “Company”), and Tim Roberts (the
“Executive”) (collectively referred to as the “Parties”).

WHEREAS, the Parties entered into that certain Employment Agreement, dated as of
June 2, 2011 (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree that the
Agreement is amended as follows:

1.     Section 4(a) shall be amended and replaced in its entirety by the
following language:

“(a) Termination of Employment Without Cause or for Good Reason. The Company may
terminate Executive’s employment without Cause and Executive may terminate his
employment for Good Reason, in each case upon thirty (30) days prior written
notice. In the event that the Company terminates Executive’s employment without
Cause (other than due to Executive’s disability) or Executive terminates his
employment for Good Reason, Executive shall be entitled to the following in lieu
of any payments or benefits under any severance program or policy of the
Company;

(i) any Accrued Amounts, paid in accordance with the Company’s ordinary payroll
practices or the terms of the applicable expense reimbursement policies, bonus
plan, or employee benefit plan, as applicable, and subject to the other terms
and conditions of this Agreement; and

(ii) subject to Executive’s execution and nonrevocation of a general release of
claims in favor of the Company and the LBI Group and any Affliate and their
respective current and former officers and directors in form and substance
acceptable to the Company (the “Release”) not more than 21 days following the
date that the Company delivers the Release to Executive (which shall occur no
later than 7 days following the date of termination), or in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination Employment Act of 1967, as amended, and regulations promulgated
thereunder), the date that is 45 days following such delivery date, a lump sum
cash payment in an amount equal to Executive’s then current annual Base Salary
plus an amount equal to Executive’s target Annual Bonus for the year of
termination, payable on the 60th day following termination (the “Severance
Payment”); provided that the amount of the Severance Payment is not otherwise
reduced in accordance with the terms of Section 23, below.”



--------------------------------------------------------------------------------

2.     A new Section 23 shall be amended and added by the following language:

“23. One-Time Awards under the LTI Plan; Reduction of Severance Payment.
Contemporaneous with the execution of this First Amendment, Executive shall be
eligible to receive from LyondellBasell Industries N.V., pursuant to the LTI
Plan, a one-time grant of long-term incentive awards in the form of (i) a
certain Restricted Stock Unit Award Agreement, effective as of January 21, 2015,
and (ii) a certain Nonqualified Stock Option Award Agreement, effective as of
January 21, 2015 (together, the “One-Time LTI Plan Awards”). The Parties
understand and acknowledge that the One-Time LTI Plan Awards are made subject to
certain additional “Restrictive Covenants,” as that term is defined and set
forth in Exhibit A to such Awards (the “One-Time Awards Restrictive Covenants”).
In the event that the Company terminates Executive’s employment without Cause,
Executive may request in writing within ten (10) days of receiving written
notice of termination that the Company approve a waiver of the One Time Awards
Restrictive Covenants, which request the Company may accept or reject in its
sole discretion. In such event, and if the Company elects to waive the One-Time
Awards Restrictive Covenants, then notwithstanding any other provision in this
Agreement to the contrary, the following shall occur: (i) the Accrued Amounts
payable to Executive upon termination of employment by the Company shall remain
the same and shall be paid within the time period specified in Section 4(a)(i);
and (ii) the amount of the Severance Payment shall be reduced to an amount equal
to Executive’s then current annual Base Salary, which shall be paid within the
time period specified in Section 4(a)(ii).”

3.     OTHER TERMS OF THE AGREEMENT: The Parties agree that all other terms,
conditions and obligations of the Agreement remain in effect except for those
provisions of the Agreement that are directly contradicted by this First
Amendment, in which event the terms of this First Amendment shall control. This
First Amendment shall not constitute Good Reason under the Agreement.

4.     COUNTERPARTS: This First Amendment may be executed simultaneously in two
(2) or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

First Amendment to Employment Agreement    2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have caused this First Amendment
to be executed and effective as of the date first above written.

 

LYONDELL CHEMICAL COMPANY By:  

/s/Craig B. Glidden

Name:   Craig B. Glidden Title:   Executive Vice President and   Chief Legal
Officer EXECUTIVE

/s/ Timothy D. Roberts

Timothy D. Roberts

 

First Amendment to Employment Agreement    3